McCLELLAN, C. J.
The pivotal inquiry in this case on the trial below was whether, the property transferred by G. E. Clewis to E. L. Clewis wa-s worth more than one thousand dollars, and thi-s issue turned upon whether that part of -the property which was sold by the sheriff under the attachment brought its fair value. There- was evidence for the defendant tending to show that the part so sold was worth largely more than the bid at that sale, about $540. As a circumstance tending to -show that it was not worth more than that sum, the plaintiff on cross-examination of'the sheriff asked this question: “How many times were the goods offered for sale under the attachment before they were sold?” The defendants objected to this question and the court excluded it. We.think this was error. To the inquiry whether the property was worth more than it brought at the -sale, all the circumstances bearing upon the -sale were pertinent. If the sheriff made no special efforts to secure a fair sale and full value, this *469would have been pertinent. And so if he had made one or more previous unsuccessful efforts ■ to sell the property, the tendency'of the fact would have been toward shewing that the sale he actually made was the best that could be made, and, of consequence, that the price received was commensurate with the value of the goods. So that any possible’ answer to the question would have been relevant. And we must presume injury from the error unless the contrary affirmatively appears: we cannot assume that there was no injury, merely from the consideration that the question might have been answered unfavorablv to the plaintiff. — Nelson v. State, 130 Ala. 83.
It was not shown that Mr. Farmer, the attorney for plaintiff in attachment, had any authority to bid at the sale for his clients, Jones & Co. Had such authority been made to appear, it would have been competent under the facts of this case for the plaintiff to prove that he was at the sale and allowed the property to be sold for the price bid by a stranger, as having some tendency to show that the price paid was fair and reasonable.
Charge 3 should not have been given for defendants. Its effect, oir at least its tendency was to deny to Gf. E. Clewis the right to dispose of the property as exempt to him if it were worth one cent more than one thousand dollars, or other infinitesimal and immaterial excess : The law does not weigh, the value in such “diamond scales.” And it was had for the further reason that it requires the jury to be reasonably satisfied not only that. G. E. Clewis owed the plaintiff an honest and fair debt of one thousand dollars, but also that they .should be reasonably satisfied as to each item of the debt and how it was due. While there was a burden resting on plaintiff to prove in what her debt consisted and how it was due, it is misleading to say that the jury cannot find the existence, bona fides and amount of the debt without such satisfaction as to all the details of it. The charge in this respect trenches upon the province of the jury; and so does charge 4 refused to plaintiff: it was for the jury to determine whether it *470was necessary to tlieir satisfaction for the evidence to disclose all the details of the alleged indebtedness.
The other assignments of error have been duly considered, and found to be without merit.
Reversed and remanded.